Citation Nr: 0729113	
Decision Date: 09/17/07    Archive Date: 10/01/07

DOCKET NO.  04-38 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an earlier effective date than May 1, 2001 for 
the grant of Dependency and Indemnity compensation (DIC).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

J. Parker, Counsel




INTRODUCTION

The veteran served on active duty from January 1957 to 
January 1977.  He died in April 1986.  The appellant is his 
surviving spouse.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  In the May 2003 rating decision on 
appeal, VA granted service connection for the cause of the 
veteran's death, and assigned an effective date of May 23, 
2002.  The appellant disagreed with the effective date and, 
in a subsequent December 2003 rating decision during the 
appeal, VA granted an earlier effective date of May 1, 2001, 
which is the first of the month following the date of receipt 
of the appellant's DIC claim on April 5, 2001. 

In the substantive appeal, the appellant requested a hearing 
before a Veterans Law Judge at the RO (Travel Board hearing); 
however, she failed to appear for a personal hearing that was 
scheduled for August 9, 2007.   


FINDINGS OF FACT

1.  The veteran died in April 1986.  

2.  The appellant's informal claim for service connection for 
the cause of the veteran's death (DIC) benefits was received 
by VA on April 5, 2001. 




CONCLUSION OF LAW

The criteria for an effective date earlier than May 1, 2001 
for the award of DIC benefits have not been met.  38 U.S.C.A. 
§§ 1310, 5103, 5103A, 5107, 5110, 5111 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.152, 3.155, 3.159, 3.400(c) 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

A VA notice and duty to assist letter dated in July 2004 
satisfied VA's duty to notify under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159, as the letter informed the appellant of 
what evidence was needed to establish the benefits sought 
(earlier effective date), of what VA would do or had done, 
and what evidence the appellant should provide, and informed 
the appellant that it was the appellant's responsibility to 
make sure that VA received all requested records that are not 
in the possession of a Federal department or agency necessary 
to support the claims.  

The Board is not aware of the existence of additional 
relevant evidence in connection with the appellant's claim 
that VA has not sought.  The Board finds that VA has 
obtained, or made reasonable efforts to obtain, all evidence 
that might be relevant to the issue on appeal, and that VA 
has satisfied the duty to assist.  Significantly, the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of the claim, 
including by submission of statements.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a review of VA's duty to notify and 
assist is not necessary where there is no legal basis for the 
claim.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001); Mason v. Principi, 16 Vet. App. 129 (2002); see also 
VAOPGCPREC 5-2004.  For these reasons, it is not prejudicial 
to the appellant for the Board to proceed to finally decide 
the appeal.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002); Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Effective Date for DIC Benefits

Dependency and indemnity compensation (DIC) may be awarded to 
a surviving spouse upon the service-connected death of a 
veteran.  38 U.S.C.A. § 1310; 
38 C.F.R. § 3.5(a) (2006).  

Where a grant of death compensation or DIC is made on the 
basis of the veteran's service-connected death, the effective 
date will be the first day of the month in which the 
veteran's death occurred, if the claim is received within 1 
year from the date of death; otherwise, the effective date 
will be the date of receipt of the claim.  38 U.S.C.A. § 
5110(d); 38 C.F.R. § 3.400(c)(2).  

A specific claim in the form prescribed by the VA Secretary 
must be filed in order for death benefits to be paid to any 
individual under the laws administered by VA.  38 C.F.R. §§ 
3.152(a).  Any communication or action, indicating an intent 
to apply for one or more benefits under the laws administered 
by VA, from a claimant, his or her duly authorized 
representative, a Member of Congress, or some person acting 
as next friend of a claimant who is not sui juris may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  Upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  If the 
formal claim is received within one year from the date it was 
sent to the claimant, the formal claim will be considered 
filed as of the date of receipt of the informal claim.  
38 C.F.R. § 3.155.  

In this case, the evidence of record demonstrates that the 
veteran died in April 1986 due to pneumonia from 
adenocarcinoma of the lung.  Thereafter, the appellant's 
informal application for service-connected death benefits was 
received by VA on April 5, 2001.  The appellant's informal 
application consisted of a hand written letter indicating 
that the veteran had died in April 1986, that his death was 
due to in-service exposure to Agent Orange during Vietnam 
service, and that she was requesting compensation.  The 
appellant's April 5, 2001 writing met the requirements for an 
informal claim under 38 C.F.R. § 3.155, as it expressed an 
intent to apply for DIC benefits.  The informal application 
was followed by a phone conversation with the appellant in 
April 2002, and receipt of the formal claim on a VA Form 21-
534 that was received on May 23, 2002.    

In the May 2003 rating decision on appeal, VA granted service 
connection for the cause of the veteran's death, and assigned 
an effective date of May 23, 2002.  The appellant disagreed 
with the effective date and, in a subsequent December 2003 
rating decision during the appeal, VA granted an earlier 
effective date of May 1, 2001, which is the first of the 
month following the date of receipt of the appellant's DIC 
claim on April 5, 2001.  

The appellant contends in her notice of disagreement that she 
filed a death claim on the date of the veteran's death on 
April 17, 1986, and that this is evidenced by VA's grant of 
Dependents' Educational Assistance (DEA) Chapter 35 benefits 
from that date.  Notwithstanding the appellant's assertion 
that she filed a claim for DIC in 1986, the record reflects 
that the appellant's informal application for service-
connected death (DIC) benefits was not received by VA until 
April 5, 2001, which was followed by a phone conversation 
with the appellant in April 2002 reflecting that the 
appellant would be sending a DIC claim form (VA Form 21-534), 
and was followed by receipt of the formal claim (on a VA Form 
21-534) that was received by VA on May 23, 2002.  

A review of the documents in the claims file reflects that 
there is no DIC claim received from the appellant in 1986 or 
in the years immediately following the veteran's death, until 
April 5, 2001.  A July 25, 1986 letter from VA to the 
appellant reflects that VA sent her an Application for 
Dependency and Indemnity Compensation by a Surviving Spouse 
or Child (VA Form 21-534), and advised her that, unless she 
filed a claim for DIC within one year from the date of the 
veteran's death, payment for DIC would be the date that her 
claim is received by VA.  A July 31, 1986 letter from VA to 
Retired Pay Operations, US Army Finance and Accounting 
Center, reflects that VA was trying to obtain the most recent 
address of the deceased veteran in order to send applications 
to the veteran's surviving widow (the appellant).  The claims 
file reflects that DIC claims filed in August 1987 by the 
veteran's children listed the appellant as the last spouse of 
the deceased veteran, but does not reflect receipt of a claim 
by the appellant or with the appellant listed as the 
claimant.  

With regard to the absence of evidence of receipt of the 
appellant's DIC claim at any time after the veteran's death 
in April 1986 until April 5, 2001, the Court has held that 
"there is a presumption of regularity which holds that 
government officials are presumed to have properly discharged 
their official duties."  Ashley v. Derwinski, 2 Vet. App. 
307, 308-09 (1992) (quoting United States v. Chemical 
Foundation, Inc. 272 U.S. 1, 14-15, 71 L. Ed. 131, 47 S. Ct. 
1 (1926)).  See also Baldwin v. West, 13 Vet. App. 1, 6 
(1999); Mindenhall v. Brown, 7 Vet. App. 271 (1994).   Unless 
rebutted by clear evidence to the contrary, VA is entitled to 
the benefit of this presumption.  In this case, there is no 
indication or evidence of irregularity in the receipt of DIC 
claim applications or in the date stamping of claims 
received.  While the appellant has generally asserted as part 
of her recent contention for an earlier effective date that 
she filed a DIC claim with VA in 1986, the appellant has not 
submitted credible evidence to rebut the presumption that the 
claims file documents, including the absence of evidence of 
receipt of the appellant's DIC claim until April 5, 2001, is 
other than regular.  

In addition, the other evidence that is of record, including 
the appellant's own DIC application, also tends to weigh 
against a finding that she submitted a DIC claim to VA prior 
to April 5, 2001.  Highly probative evidence on the question 
of when the appellant filed a DIC claim is her formal DIC 
claim (on a VA Form 21-534) that was received on May 23, 
2002, in which the appellant checked "NO" to the question 
(block #33A), "Has the surviving spouse or child filed a 
claim previously with the VA?"  Coupled with the absence of 
evidence in the claims file that the appellant previously 
filed a DIC claim with VA before April 5, 2001, the Board 
finds that the appellant's DIC application was in fact first 
received at VA on April 5, 2001.  Because May 1, 2001 is the 
first day of the month following receipt of the DIC (service 
connection for cause of death) claim on April 5, 2001, the 
proper effective date for the grant of DIC (service 
connection for cause of death) is May 1, 2001.  38 U.S.C.A. § 
5110(d); 38 C.F.R. § 3.400(c)(2).  

For these reasons, the Board finds that the proper effective 
date for the award of DIC benefits (service connection for 
the cause of the veteran's death) May 1, 2001, and there is 
no legal basis to grant an effective date earlier than May 1, 
2001.  The Board has considered the doctrine of affording the 
appellant the benefit of any existing doubt with regard to 
the issue on appeal; however, because there is no legal basis 
for an earlier effective date, the resolution of reasonable 
doubt is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  The Court has held that, in such cases where the 
law is dispositive, the claim must be denied due to a lack of 
legal merit.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 


ORDER


An appeal for an effective date earlier than May 1, 2001 for 
the award of DIC benefits is denied. 


____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


